DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaomin Su on 11 July 2022.

Claim 9 has been amended as follows: 
The operating liquid container system (1) of claim 7, further comprising: an adsorption filter (80) that is fluidically connected to the vent line (70) by means of an inlet connection (81) and to the atmosphere by means of an outlet connection (82).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable for the reasons set forth in the Notice of Allowance mailed 05 July 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747